Citation Nr: 1646153	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  10-09 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for Sjögren's disease.

2.  Entitlement to service connection for coronary artery disease (CAD), to include as secondary to posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for hypertension, to include as secondary to PTSD.

4.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to December 1973.

This appeal arises to the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran had a hearing before the undersigned Veterans Law Judge (VLJ) in September 2012.  A transcript of the hearing has been associated with the electronic claims file.

The Veteran's claims were remanded for additional development in October 2012 and August 2015.  The matter again is before the Board.

In addition to the foregoing, the August 2015 Board remand also included the issue of entitlement to service connection for a right knee disability.  In a December 2015 rating decision the RO granted entitlement to service connection for right knee patellofemoral pain syndrome, which represented a complete grant as to the Veteran's right knee claim.  As such, the issue is no longer in appellate status and will not be addressed further herein.

The August 2015 Board remand also included the issues of entitlement to increased ratings for PTSD and a bilateral hearing loss disability and directed the RO to issue the Veteran a Statement of the Case (SOC) on the issues.  A December 2015 SOC continued the current ratings for the PTSD and bilateral hearing loss disabilities and also denied entitlement to a total disability rating based on individual unemployability (TDIU).  The Veteran filed a timely substantive appeal as to these issues in February 2016, wherein he requested a videoconference hearing before a representative of the Board.  As such hearing has not yet been conducted or scheduled, the Board will not adjudicate these claims herein.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for IBS is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's Sjögren's syndrome was not incurred in service and is not otherwise related to service.

2.  The Veteran's CAD was not incurred in service, is not otherwise related to service (to include as a result of exposure to herbicides), was not manifest within one year of separation from service, and was not caused or aggravated by a service-connected disability.  

3.  The Veteran's hypertension was not incurred in service, is not otherwise related to service (to include as a result of exposure to herbicides), was not manifest within one year of separation from service, and was not caused or aggravated by a service-connected disability.



CONCLUSIONS OF LAW

1.  Entitlement to service connection for Sjögren's syndrome is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2.  Entitlement to service connection for CAD is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

3.  Entitlement to service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

VA's duty to notify was satisfied by letters in July 2008 and November 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private records have been associated with the claims file, to the extent possible.  The Veteran also reported receiving benefits from the Social Security Administration (SSA).  In November 2012, VA was notified by SSA that all records relating to the Veteran had been destroyed.  The Veteran was notified of the unavailability of the SSA records via a January 2013 letter.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

In service connection claims, the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2015).  In this case, the Board notes that the Veteran was provided VA examinations in December 2012.  The August 2015 Board remand found the above examination reports to be inadequate in certain respects and remanded for consideration of additional elements.  Subsequently, a September 2015 VA medical opinion addressed the questions posed in the above Board remand.  As these opinions were based on consideration of the record, addressed the Board's questions, and provided a rationale for the opinions expressed, the Board concludes that the foregoing are adequate on which to base a decision as to these issues.

Based on the November 2012 letter to the Veteran, the request for records from SSA, the multiple VA examinations and medical opinions, and the subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

The Veteran contends that although his currently diagnosed Sjögren's syndrome was first diagnosed in the 1990s, multiple decades after service, that it first manifested during service.  As to his CAD and hypertension, he contends that these disabilities were caused or aggravated by his service-connected PTSD and/or in-service exposure to herbicides.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2015).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including CAD and hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).   In this case, the Veteran was not diagnosed with CAD or hypertension in service or within one year of separation from service.  As such, entitlement to service connection on a presumptive basis is not warranted.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Alternatively, a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Such diseases include, among others, ischemic heart disease (to include CAD).  38 C.F.R. § 3.309(e).  In addition, the Board notes that multiple National Academy of Sciences (NAS) reports, titled Veterans and Agent Orange: Update 2006, 2008, 2010, and 2012, categorized hypertension as having limited or suggestive evidence of association with herbicide exposure.

The Board notes that "service in Vietnam" includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to the country of Vietnam itself.  38 C.F.R. § 3.313 (2015).  However, the VA General Counsel has determined that the regulatory definition, which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served there, requires that an individual actually have been present within the land boundaries of the Republic of Vietnam.  See VAOPGCPREC 27-97.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that § 3.307(a)(6)(iii) was reasonably interpreted by VA as requiring that a service member had actually set foot within the land borders or served in the inland waters of Vietnam in order to be entitled to statutory presumptions of herbicide exposure and service connection.  Haas v. Peake, 525 F.3d 1168 (2008), cert denied, 129 S. Ct. 1002, 173 L. Ed 2d 315 (2009).

In a September 2016 statement, the Veteran's representative argued that the Veteran's service aboard the USS John S. McCain (DDG-56) in 1972 would warrant entitlement to service connection for CAD on a presumptive basis.  Neither the Veteran nor his representative, however, have argued that the Veteran set foot on the landmass of Vietnam and the USS McCain is not among those that have recognized service in the inland waters of Vietnam during the relevant time period.  The Board acknowledges the contentions raised with respect to the Veteran's service in the coastal waters of Vietnam in 1972.  The Board, however, finds that the VA list of the locations of the military's ships is the most probative evidence.

Given the foregoing, exposure to herbicide is not presumed and service connection is not warranted on this presumptive basis for CAD or hypertension. 

The Board notes, notwithstanding the foregoing presumptive provisions, that the Federal Circuit has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In the alternative, service connection is also warranted for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. §  3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Initially, the Board notes that the Veteran has current diagnoses of CAD, hypertension, and Sjögren's syndrome.  Therefore, the crucial inquiry is whether these disabilities were incurred in service, are otherwise related to such service, or were caused or aggravated by a service-connected disability.  The Board concludes that the preponderance of the evidence indicates they were not.

The Veteran's service treatment records do not include complaints, treatment, or diagnosis of CAD, hypertension, or Sjögren's syndrome.  The Veteran has not argued in-service onset of CAD or hypertension, but believes that he experienced symptoms of Sjögren's syndrome in service, although it was not diagnosed until many years later.  The Veteran's service treatment records include November 1971 complaints of pain in the legs.  In addition, there was November 1971 and December 1971 treatment for right knee fibrositis, following his knee unexpectedly buckling two months previously with ongoing right patellar pain thereafter.  The condition was improving by January 1972.  In May 1973, the Veteran sought treatment for a slightly swollen and tender left eye, without known injury or getting anything in the eye.  On examination, the lid of the eye was slightly inflamed and the impression was early symptoms of a stye.  The Report of Medical Examination prior to separation did not include any findings of hypertension, CAD, or Sjögren's syndrome.  Indeed, at that time his blood pressure was 130/70, which was the same as on entrance into service.  

August 2008 VA treatment records document diagnoses of Sjögren's syndrome, hypertension, and CAD.  One record also indicated that the Veteran had CAD with triple bypass surgery in January 2006 and a myocardial infarction in 1995.  An October 2008 VA Agent Orange examination included the Veteran's report of a history of IBS.  

In a March 2010 statement, the Veteran claimed that his CAD and hypertension were "related to my PTSD."  He asserted that his 1995 heart attack was "due to stress" that his PTSD prevented him from releasing.  It was only after his heart attack that blood pressure had been bad.  As to the Sjögren's syndrome, he developed the common symptoms of this disability while in service, specifically dry eyes, dry mouth, and joint pain.  The Veteran was not diagnosed with Sjögren's syndrome until 1999, but the symptoms began in service.  

The Veteran had a hearing before the undersigned in September 2012.  At that time, he noted an initial diagnosis of CAD in 1995.  He had an angioplasty in 1995 after a heart attack that he was told was the result of stress clots in the arteries.  He subsequently had triple bypass surgery in 2005 or 2006.  He was initially diagnosed with hypertension following the 1995 heart attack.  Medical professionals had told him that the hypertension was due to the damage from the 1995 heart attack.  He claimed to first have been diagnosed with Sjögren's syndrome in 1994.  

The Veteran was afforded multiple VA examinations in December 2012.  As to the Sjögren's disease, following review of the claims file and examination of the Veteran, the examiner concluded that it was less likely than not proximately due to or the result of the Veteran's service connected disability.  Specifically, as the Veteran was not service-connected for rheumatoid arthritis, secondary service connection for Sjögren's disease was not warranted.  As to the CAD, the Veteran had experienced myocardial infarctions in 1995 and 2006, with percutaneous coronary intervention in 1995 and coronary bypass surgery in 2006.  The examiner concluded that PTSD had been linked to myocardial infarction and CAD in that having a myocardial infarction could cause PTSD; however, medical literature had not shown that PTSD could induce a myocardial infarction.  Stress could induce heart disease, but the Veteran was found to have underlying coronary disease with his endogenous bypass forming, which suggested a chronic source of his symptoms and ruled out stress as a factor.  As to the hypertension, the Veteran had first been diagnosed in 1995 after his initial heart attack.  The examiner concluded that the hypertension was less likely as not permanently aggravated by the PTSD.  The rationale was that PTSD could temporarily elevate blood pressure, but hypertension was a chronic metabolic disease that required years of physiological changes to evolve.  For the same reason, the CAD had not been aggravated by the PTSD.  

A September 2015 VA medical opinion concluded that the Veteran had a historical diagnosis of Sjögren's syndrome, but the service treatment records did not identify dry eyes or dry mouth in service, which are the main diagnostic symptoms of Sjögren's syndrome.  Joint pains were a non-specific finding that represented a common complaint of many in service.  As such, it was less likely than not that the Veteran's Sjögren's syndrome was due to service.  As to the CAD, hypertension, and IBS, these conditions were not caused by PTSD and medical literature did not show a causal linkage between worsening of these conditions and PTSD.  As such, it was less likely than not that the Veteran's CAD, hypertension, and/or IBS was due to or aggravated beyond the natural course of the disease progression by PTSD.

A September 2016 statement from the Veteran's representative argued that the Veteran's in-service leg and knee pain, as well as scleroderma, were initial manifestations of his Sjögren's disease and cited to an online article for the proposition that Sjögren's disease could develop as a complication of other disease, such as rheumatoid arthritis, lupus, scleroderma, or myositis.  In addition, although the Veteran did not report dry eye syndrome, he did complain of tender and swollen eyes.  As to the CAD, the Veteran's representative contended that service connection was warranted on a presumptive basis because the Veteran was exposed to herbicides while serving aboard the USS McCain in the official waters of Vietnam.  As to the hypertension, the Veteran's representative argued that the hypertension was caused or aggravated by the CAD.  As to the IBS, the Veteran's representative cited to an online article showing an association between PTSD and IBS.  Specifically, the article stated, in relevant part, that "alterations in the central stress circuits in predisposed individuals are triggered by pathological stressors and play a primary role in pathophysiology" and that the stress associated with the Veteran's PTSD had caused his IBS.

As to whether the Veteran's Sjögren's syndrome, CAD, and/or hypertension were incurred in service, are otherwise related to service, or were caused or aggravated by a service-connected disability (including PTSD), the Board finds the December 2012 VA examination reports and September 2015 addendum, read in concert, to be the most probative evidence of record.  In the case of the December 2012 examiners, the opinions were based on an interview of the Veteran, his reported medical history, and physical examination.  The addendum provider considered the findings from the foregoing and the other evidence in the claims file.  Further, a complete and thorough rationale was provided for the opinions rendered.  The 2012 examiner specifically noted that stress could cause problems with CAD, but that the Veteran's CAD was chronic in nature and not due to stress, and that stress could cause temporary elevations of blood pressure, but hypertension and CAD were chronic metabolic disease that required years of physiological changes to evolve.  The 2015 addendum added that medical literature did not link CAD or hypertension to aggravation by PTSD.  In context, the Board concludes that the foregoing opinions encompass both causation and aggravation.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (a medical report must be read as a whole in the context of the claim and, even an opinion lacking in detail may be provided some probative value based upon the amount of information and analysis contained therein) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293-294 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).  As to the Sjögren's syndrome, the 2015 addendum opinion noted that the service treatment records did not identify dry mouth or eyes in service and that the reported joint problems were non-specific findings consistent with a common complaint of many in service.  The Board finds these examination reports and addendum findings, read in concert, to be the most probative evidence of record as to whether the Veteran's Sjögren's syndrome was incurred in or is otherwise related to service and whether the CAD and hypertension were caused or aggravated by his service-connected PTSD.

The Board acknowledges the Veteran's assertions that symptoms of his Sjögren's syndrome first manifested during his active service and that his CAD and hypertension were caused or aggravated by his service-connected PTSD.  The Veteran is competent to report sensory or observed symptoms, and his testimony in that regard is entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, determining the etiology of Sjögren's syndrome, CAD, and hypertension falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Veteran finds such an opinion particularly problematic in light of the inherent complexity of diagnosing these disabilities and linking such current disabilities to specific in-service symptoms (with respect to the Sjögren's syndrome) or a service-connected disability (with respect to the CAD and hypertension).  As such, the Board affords the Veteran's statements regarding a link between his current Sjögren's syndrome, CAD, and hypertension and his active service and service-connected PTSD extremely limited probative weight. 

In summary, the Veteran's service treatment records show no Sjögren's syndrome, CAD, or hypertension in service and the symptoms exhibited therein have not been found to be related to any such disability.  The Veteran did not receive treatment for or a diagnosis of Sjögren's syndrome, CAD, or hypertension until multiple decades after service.  Medical professionals have concluded that the Sjögren's syndrome is unrelated to service and the CAD and hypertension were not caused or aggravated by the service-connected PTSD.  The evidence does not support a finding of entitlement to service connection for CAD or hypertension on a presumptive basis due to in-service herbicide exposure.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for Sjögren's disease is denied.

Entitlement to service connection for CAD is denied.

Entitlement to service connection for hypertension is denied.


REMAND

The Veteran also contends that entitlement to service connection is warranted for IBS, to include as secondary to his service-connected PTSD.  The Veteran initially was afforded a VA examination in December 2012 for his IBS claim, which the Board found to be inadequate in its August 2015 remand.  Specifically, the Board found that there was evidence of record suggesting that IBS could have been aggravated by stress associated with the Veteran's PTSD.  The resulting September 2015 VA medical opinion, however, stated only that medical literature did not show a causal linkage between worsening of the IBS and PTSD.  In response, a September 2016 statement from the Veteran's representative provided specific evidence suggesting precisely such a link, citing to a study from the Journal of Neurogastroenterology and Motility (JNM).  A summary of the study by the American Physiological Society included the notation that "alterations in the central stress circuits in predisposed individuals are triggered by pathological stressors and play a primary role in pathophysiology" and that the stress associated with PTSD could predispose individuals to develop IBS.  As this study appears contrary to the assertions of the September 2015 VA medical opinion, the Board finds that a remand is necessary for clarification and/or reconciliation of the opinion with the above evidence.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion from a qualified professional regarding the Veteran's IBS claim.  If the reviewing medical professional determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The electronic claims file must be reviewed in conjunction with the examination or review.

The examiner/reviewer must provide an opinion on the following: Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's IBS disability was (a) caused or (b) aggravated beyond the natural progression of the disease by any service-connected disability, specifically to include PTSD.

In reaching that conclusion, the medical professional is invited to consider, and reconcile to the extent necessary, the findings of the December 2012 VA examination report, the September 2015 VA medical opinion, and the study from the Journal of Neurogastroenterology and Motility discussed in the September 2016 appellate brief of the Veteran's representative, as the foregoing appears to offer contradictory information as to whether PTSD can cause or permanently aggravate IBS.

The medical professional is asked to explain the reasons behind any opinions expressed and conclusions reached.  The medical professional is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the medical professional's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

2.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the Veteran's claim.  All applicable laws and regulations should be considered.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with an SSOC, and an appropriate period to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


